Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A serve at line 12, claim 1.
A support at line 16, claim 1 and line 17, claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious an electric machine for converting between electrical and rotary mechanical energy comprising: said air core armature windings are comprised of pre-bundled multiple individually insulated  conductor strands that are electrically connected in parallel but are electrically insulated from each other along their lengths inside said magnetic airgap; said conductor strands are enclosed by a serve that holds said strands together; said serve of said windings is bonded to said armature airgap surface of stator backiron; said stator backiron ring is assembled to form a completed ring from individual arc pieces, and said air core armature windings are adhered to said completed backiron ring; said stator back iron ring is coupled to a support for transfer of torque to said support, said support providing higher magnetic reluctance to said magnetic flux in the circumferential direction than said stator back iron as recited in claim 1; an electric machine for converting between electrical and rotary mechanical energy comprising: said air core armature windings are comprised of pre-bundled multiple individually insulated conductor strands that are bonded to said armature airgap surface of stator backiron and are electrically connected in parallel but are electrically insulated from each other along their lengths inside said magnetic armature airgap; said stator backiron transfers heat generated by armature winding resistive losses by thermal conduction away from said magnetic armature airgap, transfers electromagnetically induced torque on said armature windings through adhesive shear to a stator backiron support, conducts magnetic flux circumferentially between rotating magnetic poles, conducts part of the magnetic flux path around individual armature windings which increases phase winding inductance, and holds said armature windings in the winding pattern during forming of said winding pattern through adhesion to a pre-applied adhesive layer as recited in claim 8; an electric machine for converting between electrical and rotary mechanical energy comprising: said air core armature windings are comprised of pre-bundled multiple individually insulated conductor strands that are electrically connected in parallel but are electrically insulated from each other along their lengths inside said magnetic armature airgap; said stator backiron transfers heat, generated by armature winding resistive losses, by thermal conduction in the direction away from said magnetic armature airgap, transfers electromagnetically induced torque on said armature windings through adhesive shear to a stator backiron support, conducts magnetic flux circumferentially between rotating magnetic poles, and is supported by a support to transfer torque that provides a higher magnetic reluctance to said magnetic flux in the circumferential direction than said stator back iron as recited in claim 15.  Claims 2-7, 9-14, and 16-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



5/21/2022
/DANG D LE/Primary Examiner, Art Unit 2834